Citation Nr: 1820821	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  12-16 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to June 14, 2013, and in excess of 40 percent for the period from June 14, 2013 to March 31, 2014, for hepatitis C with cirrhosis.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1971 to April 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This matter was previously before the Board in March 2013 and June 2014 at which times the case was remanded for additional development.  There has been substantial compliance with the Board's March 2013 and June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

One directive of the Board's March 2013 remand was for the RO to adjudicate the issue of entitlement to a TDIU.  The Board took jurisdiction of that issue in March 2013 by finding that the issue had been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  Thereafter, in June 2014, the Veteran filed a formal claim for a TDIU.  Subsequent to that, in February 2018, the RO granted the Veteran a 100 percent rating for hepatitis C effective March 31, 2014.  Hepatitis C is the Veteran's only service connected disability.  Also in February 2018, the RO dismissed the TDIU claim as moot.  As this issue has been resolved, it will not be further addressed.


FINDINGS OF FACT

1.  For the appeal period prior to June 14, 2013, the Veteran's hepatitis C was manifested by clinical findings of cirrhosis, portal hypertension, and weakness; daily fatigue and hepatomegaly, but no ongoing malaise and anorexia with weight loss; incapacitating episodes requiring bed rest and treatment by a physician have not been shown.

3.  For the period from June 14, 2013, to March 31, 2014, the Veteran's hepatitis C was not productive of ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy, or substantial weight loss; incapacitating episodes requiring bed rest and treatment by a physician have not been shown.


CONCLUSIONS OF LAW

1.  Prior to June 14, 2013, the criteria for an increased rating of 30 percent for hepatitis C are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7312 (2017). 

2.  For the period from June 14, 2013, to March 31, 2014, the criteria for a rating in excess of 40 percent for hepatitis C are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7312, 7354 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  Where two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

For the appellate period prior to June 14, 2013, that is, from the date of the Veteran's September 11, 2009, claim for an increased rating to June 14, 2013, the Veteran's service-connected hepatitis C is rated 20 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code (Code) 7354.  This Code provides various rating criteria for service-connected hepatitis C manifested by serologic evidence of hepatitis C infection and related signs and symptoms due to such infection.  Id. 

Under Code 7354, a 20 percent disability rating is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent disability rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent disability rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past 12-month period, but not occurring constantly.  Finally, a maximum schedular 100 percent disability rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114.

Sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but the same signs and symptoms are not to be used as the basis for rating under Code 7354 and under a diagnostic code for sequelae.  Id.; see also 38 C .F.R. § 4.14.  Additionally, an incapacitating episode is defined as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  38 C .F.R. § 4.114, Code 7354.  The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C F.R. § 4.112 (2017).  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy, while "baseline weight" means the average weight for the two-year-period preceding onset of the disease.  Id.  Further, in light of the conjunctive "and" in the various rating criteria listed under Code 7354, all criteria must be met to establish entitlement to particular percent rating.  See Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute). 

Diagnostic Code 7312 provides ratings for cirrhosis of the liver, primary biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  Cirrhosis with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss, is rated 30 percent disabling.  Cirrhosis with history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 50 percent disabling.  Cirrhosis with history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks, is rated 70 percent disabling.  Cirrhosis with generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment: ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 100 percent disabling.  A Note to Diagnostic Code 7312 provides that, for rating under Diagnostic Code 7312, documentation of cirrhosis (by biopsy or imaging) and abnormal liver function tests must be present.  38 C.F.R. § 4.114.

It is well established that lay testimony is competent to establish the presence of observable symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to report symptoms of his hepatitis C.  However, the Board may discount lay evidence when such discounting is appropriate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Analysis

It should be noted at the outset that the Veteran's Social Security Administration (SSA) records are not on file.  In this regard, a SSA inquiry in February 2018 shows that the Veteran began receiving SSA disability benefits effective the date that he stopped working, in April 2014.  The evidence also shows that he filed a claim for SSA benefits in July 2013.  In light of the Veteran's August 2014 report to VA that he has received all of his treatment for hepatitis C at VA medical facilities, and considering the fact that all pertinent VA treatment records have been associated with his claims file, there is no prejudice to the Veteran in deciding the appeal at this time rather than remanding the case to the AOJ to obtain the Veteran's SSA records.  38 U.S.C.A. § 5103A; Golz v. Shinseki, 590 F.3d 1317, 1321 (2010).  Moreover, as noted below, the Veteran has been in receipt of a 100 percent schedular rating for hepatitis C since March 31, 2014.  

A  Rating in Excess of 20 Percent Prior to June 14, 2013

Facts

The pertinent evidence for this rating period includes a QTC examination report dated in October 2009 and VA outpatient records dated from June 2010 to June 2013.  

Subjective factors of the Veteran's hepatitis C as he reported at the October 2009 examination include weakness, fatigue, nausea, vomiting, abdominal pain and anemia.  Objective factors consist of abnormal liver function testing.  In terms of weight loss, the Veteran reported at the examination that he actually gained 10 pounds over the past three months. His weight at that time was 254 pounds.  The examiner remarked that the Veteran was well developed and well nourished.  Examination of his abdomen did not reveal splenomegaly, tenderness, ascites or liver enlargement.  The Veteran was also not shown to have edema of the extremities.  He was noted to require continuous treatment to control the condition.  He was also noted to have passed black tarry stools five times with the last incident occurring in October 2009.  The bleeding was reported to be the cause of his anemia.  Regarding incapacitating episodes, the Veteran reported that he has incapacitating episodes as often as two times a month lasting for three days.  He also reported that over the past year he had four incidents of incapacitation for a total of 21 days.  The examiner relayed the Veteran's report that the physician who had prescribed bedrest was Dr. Haddad.  

Outpatient records show that the Veteran underwent a primary care evaluation at a VA outpatient clinic in June 2010.  His weight at that time was 269 pounds. Findings were negative for weight loss.  Lab studies were noted to not be clinically significant, although a stool card was positive for blood.  These records show that a liver ultrasound was performed in December 2010 revealing mildly enlarged liver with course echotexture compatible with chronic parenchymal liver disease.  Another liver ultrasound was performed in March 2012 revealing an enlarged left lobe of the liver diffuse course echotexture.  The Veteran was assessed as still having macrocytosis, thrombocytopenia, and elevated liver function tests.  

A March 2012 VA follow up record shows that the Veteran denied problems or abdominal pain.  Findings revealed a mildly enlarged liver and trace edema of the extremities.  

A liver magnetic resonance imaging (MRI) performed in July 2012 revealed cirrhosis with stigmata of portal hypertension.  It was also noted that there were no identified lesions within the liver to suggest hepatocellular carcinoma.  The Veteran was assessed at that time as doing reasonable well overall and he was stable.  He was advised to return in four months for a reassessment.   

The Veteran's wife telephoned a VA nurse in August 2012 to report that the Veteran was looking "tired and worn down".  


Discussion

Since cirrhosis of the liver is a sequela of the Veteran's hepatitis C, the Board will first consider whether a higher or separate rating is warranted under Diagnostic Code 7312.  As noted, a higher rating of 30 percent is warranted under this code for cirrhosis with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss.  In this case, the Veteran was found by liver MRI in July 2012 to have portal hypertension.  He was also noted by the October 2009 VA examiner to have weakness, and he complained at that time of having abdominal pain.  This evidence supports a higher rating of 30 percent.  However, the October 2009 VA examiner further found that the Veteran did not have splenomegaly or weight loss, and the Veteran denied abdominal pain at a March 2012 VA outpatient follow up visit.  Moreover, there is no indication that he had anorexia and/or malaise.  This evidence does not support a higher rating of 30 percent.

It is evident from the above that the Veteran meets some, but not all of the criteria for a higher rating under Code 7312 for a 30 percent rating.  With that said, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Thus, in light of the nature of the Veteran's disability and by resolving all reasonable doubt in his favor, the Board finds that the evidence more nearly approximates a 30 percent rating for hepatitis C under 38 C.F.R. § 4.114, Code 7312, for the period prior to June 14, 2013.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A higher rating, to 50 percent, is not warranted under this code since the pertinent evidence does not support a history of any episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy.

Regarding a higher rating under Code 7354 for hepatitis C, the Veteran does not meet the criteria for an increased, 40 percent, rating.  As noted, subjective factors at the October 2009 QTC examination include weakness, fatigue, nausea, vomiting, abdominal pain and anemia.  While fatigue is one criterion for a 40 percent rating, the Veteran has not demonstrated the remaining criteria for a 40 percent rating.  That is, he was not found to have malaise, anorexia, minor weight loss, or hepatomegaly.  In fact, in terms of weight loss, the Veteran reported at the October 2009 QTC examination that he gained 10 pounds over the past three years.  His weight at that time was 254 pounds.  A subsequent VA outpatient record in June 2010 shows that his weight increased to 269 pounds which is his baseline weight.  

With respect to the alternative criteria under Code 7354 for a 40 percent rating requiring incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, these criteria have not been met.  In this regard, while the Veteran reported at the October 2009 VA examination that over the past year he had four incidents of incapacitation, he said that the total duration of incapacitation was 21 days.  As this does not satisfy the criteria for a 40 percent rating requiring at least four, but less than six weeks, during the past 12 month period, any further discussion under these criteria is moot .  The Veteran also reported incapacitating episodes as often as two times a month lasting three days.  However, the evidence, including VA outpatient records, does not show that there were acute signs symptoms severe enough to require bed rest and treatment by a physician during these episodes or that they occurred within a 12 month period.  38 C .F.R. § 4.114, Code 7354.  In fact, the Veteran reported at the October 2009 QTC examination that the physician who had prescribed bedrest was a private physician by the name of Dr. Haddad.  However, the evidence of record shows that Dr. Haddad has not treated the Veteran since in 2004.  This is consistent with the Veteran's September 2009 claim for VA benefits (VA Form 21-526) and authorization form to release medical records (VA Form 21-4142) wherein he reported that his last treatment with Dr. Haddad had been in June/July 2004.  For these reasons, a higher rating, to 40 percent, under Code 7354 is not warranted.

Moreover, it would be impermissible to rate the Veteran's hepatitis C under both Code 7354 and Code 7312 because the diagnostic codes employ the same criteria.  Thus, to rate the same symptomatology separately under two identical diagnostic codes would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  

In sum, the Board finds that evidence supports an increased rating of 30 percent, but no higher, for the Veteran's hepatitis C for the period prior to June 14, 2013.  38 C.F.R. § 4.114, Code 7312.

B. Rating in Excess of 40 Percent From June 14, 2013 to March 31, 2014

Facts

The pertinent evidence for this period includes a VA examination report dated in June 2013, as well as VA outpatient records dated from March 2012 to September 2014.  

The June 2013 VA examination report shows that the Veteran had daily fatigue and malaise, weight loss, hepatomegaly, portal hypertension and splenomegaly.  He was not found to have anorexia, abdominal pain, ascites, hepatic encephalopathy or hemorrhage from varices or portal gastropathy.  He was also not found to have any incapacitating episodes over the past 12 months.  In terms of weight loss, the Veteran was noted to weigh 255.4 pounds at the examination with a baseline weight of 269.5 pounds.  

VA outpatient treatment records include a September 2013 gastrointestinal note showing that the Veteran had advanced cirrhosis and fatigue.  It also notes that he had poor dietary compliance and he was taking medication for portal hypertension.  Findings revealed no organomegaly and no ascites.  The Veteran was advised to follow up in three to four months for a liver ultrasound.

Discussion

The determination as to the proper evaluation for the Veteran's hepatitic C for the period from June 14, 2013, to March 31, 2014, under Code 7354 involves the severity of the Veteran's weight loss, or the duration of incapacitating episodes.  As noted, ratings at both 40 and 60 percent require daily fatigue, malaise, and anorexia, in addition to hepatomegaly.  However, a 40 percent rating requires minor weight loss whereas a 60 percent rating requires substantial weight loss (or other indication of malnutrition).  Here, the Veteran's reported weight loss of 14 pounds over three years at the June 2013 VA examination (from 269.5 pounds to 255.4 pounds), represents a minor weight loss under VA regulation.  This is so since the weight loss is less than 10 percent of the Veteran's baseline weight.  See 38 C.F.R. § 4.112.  Moreover, the Veteran has not otherwise been shown to be malnourished.  

In terms of incapacitating episodes, the June 2013 VA examiner reported that the Veteran did not have any incapacitating episodes due to his liver condition over the past 12 months, and there is no contrary evidence on file for this period.  

Turning to Code 7312 for cirrhosis of the liver as a sequela, a higher rating, to 50 percent, is not warranted under this code since the pertinent evidence does not support a history of any episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy.  Rather, findings at the June 2013 VA examination show that he did not have ascites, hepatic encephalopathy or hemorrhage from varices or portal gastropathy.

In light of the above findings, the Board finds that the weight of evidence does not more closely approximate a higher rating to 60 percent under Code 7354 or to 50 percent under Code 7312.  Thus, as a preponderance of the evidence is against the claim for a higher rating, the application of the benefit of the doubt rule does not apply and the claim to this extent must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet App 49 (1990).

Moreover, it would be impermissible to rate the Veteran's disability under both Code 7354 and Code 7312 because the diagnostic codes employ the same criteria.  Thus, to rate the same symptomatology separately under two identical diagnostic codes would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  



ORDER

For the period prior to June 14, 2013, an increased rating of 30 percent, but no higher, for hepatitis C is granted.

For the period from June 14, 2013, to March 31, 2014, a rating in excess of 40 percent for hepatitis C is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


